The contention of the plaintiff is that, though his land was appraised for taxation according to the provisions of Laws 1891, ch. 326, entitled "An Act to Provide for the Assessment of Property and Collection of Taxes," he is entitled to have that property reappraised by a jury, and to recover back the difference between the tax he has paid on that property and what the tax would have been had it been valued at the sum fixed by the jury as its "true value in money."
The act referred to provides for the valuation of real estate for taxation by sworn assessors appointed for that purpose, who are required to return their lists of assessments to the county commissioners, and this latter body, in conjunction with the chairmen of the boards of list takers and assessors of the several townships and wards of cities and towns, is constituted by section 7 of the act a board of equalization, to equalizethe valuation so that each tract or lot shall be entered on the tax list atits true value in money.
This is to be done on the first Monday of July of each year. Section 25 provides that the board of commissioners shall, by advertisement, notify the public that they will meet on the second Monday in July to *Page 470 
hear the complaints of all persons who object to the valuation put upon their property, and to revise the valuation, having power to summon witnesses before them.
The appraisement of real estate thus fixed by the board of county commissioners are those which must be used for all State, county, township, and city or town taxation for the year, because of the requirement of the Constitution that all taxes shall be laid by a (702)  uniform rule. Kyle v. Commissioners, 75 N.C. 445.
It seems, therefore, most important that the valuation of real estate for taxation, for the making of which the revenue law of the State has so carefully provided, shall be final and stable. And a consideration of sections 7, 24, and 25, of the act shows very plainly that intent on the part of the Legislature. Three times, according to the act, these appraisements are considered by sworn officers: (1) By the township or ward assessors; (2) by the board of equalization; and (3) by the board of county commissioners alone. And to the meeting of this body, whose session for that purpose must be held on the day fixed by the statute (second Monday in July), all property owners are duly notified to appear and complain of the valuation of their real estate, if they have any complaint to make.
These portions of the act appear to clearly indicate a purpose to make the conclusion of this last tribunal a final determination of these matters, so that upon the valuation so fixed the officers of the county and of the cities and towns therein may calculate, with some degree of certainty, what to expect from that source of revenue.
Now it is said to be an elementary rule of construction "that all the parts of the act relating to the same subject should be considered together, and not each by itself. By such a reading and consideration of a statute its object or general intent is sought for, and the consistent auxiliary effect of each individual part. Flexible language, which may be used in a restricted or extensive sense, will be construed to make it consistent with the purpose of the act and the intended modes of its operation as indicated by such general intent, survey and comparison." Southerland on Statutory Construction, sec. 215.
(703)     Applying this rule of construction to the terms of section 78 of the act, upon which the plaintiff relies, we must interpret "excessive valuation," as there used, to mean a valuation exceeding that which was adjudged to be proper by the boards authorized by the act to finally determine such valuation, and "excessive" tax to mean a tax exceeding what the tax would be if correctly calculated at the legal rate on the adjudged valuation, as determined or approved by the board of commissioners. *Page 471 
Hence the plaintiff is not entitled to recover anything by his action unless he can show that the valuation of his property upon the tax books in the hands of the sheriff is greater than that fixed upon it by the proper authorities under sections 7, 24, and 25 of the act under consideration, or that the tax which he has been forced to pay on this property was greater than it would have been if correctly computed at the legal rate on the adjudged valuation.
NEW TRIAL.
Cited: Guano Co. v. New Bern, 172 N.C. 260.
(704)